DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 10, 12, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,049,000 (Williams).
Regarding claim 1, Williams teaches a capture-tool, adapted to suction a tissue, comprising: 
a rigid, linear extension (Figure 1, manifold, 16) having a proximal end, a distal end, and a channel (Figure 3, first passageway, 17) therethrough that is attachable to a vacuum source (col. 2, lines 10-24 and lines 56-60); 
a single, linear vacuum arm (Figure 1, pipe, 14) having a proximal-most end attached to a distal-most end of the extension (16), the vacuum arm (14) being attached to the extension (16) at an angle, the vacuum arm (14) having an internal conduit that is continuous with the channel (17), a viewing surface directed towards the proximal end of the extension (16), and a supporting surface (The “viewing surface” is construed as the top surface of the pipe 14 during use, see Figure 1; pipe 14 is hollow, col. 2, lines 10-30; the “supporting surface” is construed as the external surface of end 28, col. 2, lines 26-30 and lines 54-62; see Figure 1); 
Figures 1 and 4-6, ports, 42) in the supporting surface connected to the internal conduit such that, when a vacuum is created in the channel (17) and internal conduit by the vacuum source, a low pressure area is formed at the one or more ports (42) so that tissue is suctioned against the one or more ports and supported by the supporting surface (col. 2, lines 10-24 and lines 62-65; col. 4, lines 52-58).
Regarding claims 5 and 6, Williams teaches the one or more ports (42) are arranged in at least two rows longitudinally on the supporting surface of the vacuum arm (14) (see Figures 4-6).
Regarding claim 7, Williams teaches a branch (Figures 1 and 5, retractor, 24) from the vacuum arm (14) (col. 3, lines 42-50).
Regarding claims 9 and 10, Williams teaches at least two internal conduits (hollow conduit within pipe 14 and conduit in hose 33, col. 2, lines 19-22 and lines 54-60); and two channels in the extension (16) (passageway 17 and passageway 25, see Figure 3; col. 2, lines 40-47).
Regarding claim 12, Williams teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: 
a rigid, linear extension (Figure 1, manifold, 16) having a proximal end, a distal end, and a channel (Figure 3, first passageway, 17) therethrough (col. 2, lines 10-30); 
a single, linear vacuum arm (Figure 1, pipe, 14) having a proximal-most end attached to a distal-most end of the extension (16), the vacuum arm (14) being attached to the extension (16) at an angle, the vacuum arm (14) having an internal conduit that is continuous with the channel (17), a viewing surface directed towards the proximal end of the extension (16), and a supporting surface (The “viewing surface” is construed as the top surface of the pipe 14 during use, see Figure 1; pipe 14 is hollow, col. 2, lines 10-30; the “supporting surface” is construed as the external surface of end 28, col. 2, lines 26-30 and lines 54-62; see Figure 1); and 
one or more ports (Figures 1 and 4-6, ports, 42) in the supporting surface connected to the internal conduit at which at least one of a negative pressure area, a neutral pressure area, and a positive pressure area can be formed (col. 2, lines 10-30 and lines 62-65; col. 4, lines 52-58).
Regarding claims 16 and 17, Williams teaches the one or more ports (42) are arranged in at least two rows longitudinally on the supporting surface of the vacuum arm (14) (see Figures 4-6).
Regarding claim 18, Williams teaches a branch (Figures 1 and 5, retractor, 24) from the vacuum arm (14) (col. 3, lines 42-50).
Regarding claims 20 and 21, Williams teaches at least two internal conduits (hollow conduit within pipe 14 and conduit in hose 33, col. 2, lines 19-22 and lines 54-60); and two channels in the extension (16) (passageway 17 and passageway 25, see Figure 3; col. 2, lines 40-47).
Regarding claim 23, Williams teaches a capture-tool, adapted to manipulate a tissue (abstract), comprising: 
a rigid, linear extension (Figure 1, manifold, 16) having a proximal end, a distal end, and a channel (Figure 3, first passageway, 17) therethrough (col. 2, lines 10-30); 
a single, linear vacuum arm (Figure 1, pipe, 14) having a proximal-most end attached to a distal-most end of the extension (16), the vacuum arm (14) being attached to the extension (16) at an angle, the vacuum arm (14) having an internal conduit therein, a viewing surface directed towards the proximal end of the extension (16), and a supporting surface having one or more ports (Figures 1 and 4-6, ports, 42) therein connected to the internal conduit (The “viewing Figure 1; pipe 14 is hollow, col. 2, lines 10-30; the “supporting surface” is construed as the external surface of end 28, col. 2, lines 26-30 and lines 54-62; see Figure 1), wherein air pressure at the one or more ports (42) in the supporting surface is adjustable (col. 2, lines 10-30 and line 62-col. 3, line 8; col. 4, lines 52-58).
Claims 1, 4, 5, 9, 12, 15, 16, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,836,311 (Borst et al.).
Regarding claim 1, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
a rigid, linear extension (Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough that is attachable to a vacuum source (Figure 14, suction source, 114) (col. 7, line 57-col. 8, line 3; col. 8, lines 4-16); 
a single, linear vacuum arm (Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) that is continuous with the channel (30), a viewing surface directed towards the proximal end of the extension (23), and a supporting surface (The “viewing surface” is construed as the top surface of the paddle 22 during use, see Figures 15-16; the “supporting surface” is construed as the bottom surface of paddle 22 during use, see Figures 15-16; col. 8, lines 4-21); 
one or more ports (Figures 15-16, suction ports, 33) in the supporting surface connected to the internal conduit (31) such that, when a vacuum is created in the channel (30) and internal conduit (31) by the vacuum source, a low pressure area is formed at the one or more ports (33) so 
Regarding claim 4, Borst et al. teaches one of the one or more ports (33) is located at about the proximal end and another one of the one or more ports (33) is located at about the distal end of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 5, Borst et al. teaches the one or more ports (33) are arranged longitudinally on the supporting surface of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 9, Borst et al. teaches at least two internal conduits (conduit 30 passes through lumen of arm 23, the lumen and the conduit 31 are construed as the “two internal conduits”, see Figures 15-16; col. 8, lines 4-21).
Regarding claim 12, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
a rigid, linear extension (Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough (col. 8, lines 4-16); 
a single, linear vacuum arm (Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) therein that is continuous with the channel (30), a viewing surface directed towards the proximal end of the extension (23), and a supporting surface (The “viewing surface” is construed as the top surface of the paddle 22 during use, see Figures 15-16; the “supporting surface” is construed as the bottom surface of paddle 22 during use, see Figures 15-16; col. 8, lines 4-21); and 
Figures 15-16, suction ports, 33) in the supporting surface connected to the internal conduit (31) such that, when a vacuum is created in the channel (30) and internal conduit (31) at which at least one of a negative pressure area, a neutral pressure area, and a positive pressure area can be formed (col. 8, lines 4-21).
Regarding claim 15, Borst et al. teaches one of the one or more ports (33) is located at about the proximal end and another one of the one or more ports (33) is located at about the distal end of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 16, Borst et al. teaches the one or more ports (33) are arranged longitudinally on the supporting surface of the vacuum arm (22) (col. 8, lines 4-21; see Figures 15-16).
Regarding claim 20, Borst et al. teaches at least two internal conduits (conduit 30 passes through lumen of arm 23, the lumen and the conduit 31 are construed as the “two internal conduits”, see Figures 15-16; col. 8, lines 4-21).
Regarding claim 23, Borst et al. teaches a capture-tool, adapted to suction a tissue (abstract), comprising: 
a rigid, linear extension (Figure 15, arm, 23) having a proximal end, a distal end, and a channel (Figure 15, suction lumen, 30) therethrough (col. 8, lines 4-16); 
a single, linear vacuum arm (Figures 15-16, paddle, 22) having a proximal-most end attached to a distal-most end of the extension (23), the vacuum arm (22) being attached to the extension (23) at an angle, the vacuum arm (22) having an internal conduit (Figures 15-16, suction conduit, 31) therein, a viewing surface directed towards the proximal end of the extension (23), and a supporting surface, the supporting surface having one or more ports (Figures 15-16, suction ports, 33) therein connected to the internal conduit (31) (The “viewing Figures 15-16; the “supporting surface” is construed as the bottom surface of paddle 22 during use, see Figures 15-16; col. 8, lines 4-21); 
wherein air pressure at the one or more ports (33) in the supporting surface is adjustable (col. 7, line 63-col. 8, line 3; col. 8, lines 4-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams).
Regarding claims 2 and 13, Williams teaches all the limitations of claim 1 or 12. Williams teaches the vacuum arm (14) is attached to the extension (16) at an angle of “preferably less than 45°”, or between 15° and less than 40° (col. 2, lines 59-62; Figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the vacuum arm and the extension of Williams such that the angle is between 30° and 180° in light of the teachings of Williams, because Williams teaches an angle in such a range results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a suction target (abstract; col. 2, line 59-col. 3, line 8). 
Regarding claims 3 and 14, Williams teaches all the limitations of claim 2 or 13. Williams teaches the vacuum arm (14) is attached to the extension (16) at an angle of “preferably Figure 1). Williams fails to disclose the vacuum arm is attached to the extension at an angle of 90°. Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Williams such that the angle between the vacuum arm and the extension is 90°, because Applicant has not disclosed that an angle of 90° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the angle of less than 45° of Williams because Williams teaches such angle results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by the practitioner to facilitate engagement with a suction target (abstract; col. 2, line 59-col. 3, line 8). Therefore, it would have been an obvious matter of design choice to modify Williams to obtain the invention as specified in claim 3 or 14.
Claims 11, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,049,000 (Williams) in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claims 11, 22, and 24, Williams teaches all the limitations of claims 1, 12, and 23. Williams does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility .
Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.).
Regarding claims 2, 3, 13, and 14, Borst et al. teaches all the limitations of claim 1 or 12. Borst et al. teaches the vacuum arm is secured to the extension at an adjustable angle (col. 8, lines 4-12), but does not quantify the angle.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Borst et al. such that the angle between the vacuum arm and the extension is between 30° and less than 180°, or at an angle of 90°, because Applicant has not disclosed that an angle of between 30 and 180° or an angle of 90° between the vacuum arm and the extension provides an advantage, is used for a particular purpose, or solves a stated problem versus another angle. One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the adjustable angle of Borst et al. because Borst et al. teaches such an adjustable angle results in a desirable position of the operational end of the vacuum arm relative to the extension grasped by .
Claims 11, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,836,311 (Borst et al.) in view of U.S. Patent No. 6,656,109 (DeVries et al.).
Regarding claims 11, 22, and 24, Borst et al. teaches all the limitations of claims 1, 12, and 23. Borst et al. does not teach the viewing surface further comprises a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface.
However, DeVries et al. teaches a capture-tool adapted to manipulate a tissue (abstract), comprising: a vacuum arm (Figure 1, paddle, 22) having a viewing surface and a supporting surface on the exterior of the vacuum arm (22) (see Figure 1; col. 2, lines 54-66; col. 3, lines 11-32); and a visibility component positioned on the viewing surface, wherein the visibility component is configured to enhance the visibility of the viewing surface (Ports 44 and paddle 22 may be colored or transparent to improve visibility, col. 3, lines 28-41. The colored or transparent material is construed as the structure corresponding to the means plus function limitation “visibility component”, which invokes 35 U.S.C. 112(f).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum arm of Borst et al. such that it includes transparent or colored visibility component on the viewing surface as taught by DeVries et al., because providing a transparent or colored visibility component of the vacuum arm “provides less obstruction to the surgeon’s line of sight” and “can be easily visible” against the surrounding tissue (col. 3, lines 28-41).

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 5 August 2021, with respect to the rejections of claims 23 and 24 under 35 U.S.C. 112(b) and the double patenting rejections have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 14 May 2021 have been withdrawn. 
Additionally, applicant notes claim 23 as amended no longer recites limitations invoking 35 U.S.C. 112(f) (arguments, page 8). The examiner finds this argument to be persuasive as “control mechanism” is no longer recited in claim 23.
Applicant’s arguments, see pages 9-10, filed 5 August 2021, with respect to the rejections of claims 1, 12, 23, and their dependents under 35 U.S.C. 102 and 103 citing at least Droese (or Martinez) have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of at least Williams or Borst et al. as these references better teach and/or suggest applicant’s claimed invention.
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the capture-tool adapted to manipulate tissue of claim 8, comprising one or more ports, of the one or more ports in the supporting surface of the single, linear vacuum arm, in a supporting surface of a branch from the vacuum 
The closest prior art of record, Williams as cited above, teaches the capture-tool as required by claims 1 and 7 (and claims 12 and 18). Williams teaches the tool comprises a branch (retractor, 24) from the vacuum arm (14) (col. 3, lines 42-50), but does not teach one or more of the ports is located on a supporting surface of the branch.
Borst et al. as cited above teaches the capture-tool required by claim 1 (and claim 12), but does not teach the tool includes a branch from the vacuum arm (paddle, 22), or that the branch includes one or more of the ports on a supporting surface of the branch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2005/0107671 (McKinley) teaches a nerve root retractor comprising a rigid, linear extension and single vacuum arm for generating suction at a port at the distal end of the vacuum arm for suctioning tissue (abstract; [0030]; Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791